Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-129
                     Lower Tribunal No. 21-22222 SP
                          ________________


                            Angel Gonzalez,
                                  Appellant,

                                     vs.

                            Jude Faccidomo,
                                  Appellee.


       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

     Angel Gonzalez, in proper person.

      Russomanno & Borrello, P.A., and Herman J. Russomanno III, for
appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.
     Angel Gonzalez, pro se, appeals the trial court’s dismissal of his

complaint against Jude Faccidomo, Esquire seeking a refund of a retainer.

Gonzalez contracted with Faccidomo’s law firm, Ratzan & Faccidomo, LLC,

to provide post-conviction legal representation to his nephew for $12,500.

Mr. Gonzalez paid the firm $7,500 to begin representation, but later

demanded a refund of $5,000. When the firm refused, Mr. Gonzalez filed the

complaint at issue against Mr. Faccidomo.

     Attached to the complaint are (1) alleged receipts from the law firm;

and (2) an unsigned copy of an alleged contract presented by Mr. Faccidomo

to Mr. Gonzalez containing a non-refundable fee clause. Mr. Faccidomo

moved to dismiss arguing both that Mr. Gonzalez’s complaint incorrectly

listed Mr. Faccidomo individually as a defendant instead of his law firm, and

that the contract incorporated into the complaint conclusively established

that the fees were non-refundable. Mr. Gonzalez countered that he never

signed the agreement. The trial court dismissed the action with prejudice.

     We affirm the trial court’s dismissal of the complaint on the first ground.

The receipts attached to the complaint indicate that the fee payments were

made to the law firm Ratzan & Faccidomo, LLC, and not to Mr. Faccidomo

individually. Any claim for a refund is properly against the firm and not Mr.




                                      2
Faccidomo. Because the matter is not before us, we do not address any

potential claims against Ratzan & Faccidomo, LLC.

     Affirmed.




                                   3